Citation Nr: 0908670	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and B.J.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to May 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In his July 2007 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  A hearing was held 
before the undersigned Veterans Law Judge in June 2008, and a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right foot 
disability.  He complains of pain and swelling of many years 
duration.  Evidence from the Veteran's primary care 
physician, Dr. S.S., shows that the Veteran has a poorly 
healed fracture of the fourth right metatarsal.  In an August 
2007 letter, Dr. S.S. opined that it was likely that the 
current problems that the Veteran is having with his foot are 
related to this prior fracture, which the Veteran claims was 
incurred in service.  

The Veteran reported at his June 2008 Board hearing that he 
broke his foot when trying to change a flat tire on a 
military vehicle.  He stated that he was hospitalized for 
three or four weeks and that even after the fracture healed, 
he continued to experience pain and swelling in his right 
foot.  While unit records show that the Veteran was 
hospitalized during his active service, they do not provide 
any information regarding why the Veteran was hospitalized.  
Unfortunately, the Veteran's service treatment records have 
been destroyed by fire.  Additionally, while the Veteran has 
asserted that he has experienced problems with his right foot 
since service, the oldest treatment notes of record 
pertaining to the Veteran's right foot are from 2005.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims (Court) statement in Washington v. Nicholson, 
19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's [service treatment records] 
have been lost or destroyed, the Board's 
obligation to provide well reasoned 
findings and conclusions to evaluate and 
discuss all of the evidence that may be 
favorable to the appellant, and to 
provide an adequate statement of the 
reasons or bases for its rejection of 
such evidence is heightened.  

Having considered this heightened duty, as well as Dr. S.S.'s 
opinion and the Veteran's credible account of an in service 
injury, the Board has determined that additional development 
is warranted.  

In an effort to verify the Veteran's assertion that he has 
continuously suffered from pain in his right foot since 
service, the RO is asked to make reasonable efforts obtain 
treatment records from any doctors who might have a record of 
treating the Veteran for problems with his right foot after 
his separation from service in 1956.  According to evidence 
from the Veteran's spouse, M.H., the Veteran has been treated 
by Dr. S.S. only since 1997.  From 1973 to 1997, the Veteran 
was treated by a Dr. Hughes.  There is currently no 
information of record regarding who treated the Veteran 
between 1956 and 1973.  

Additionally, the Veteran should be afforded a VA examination 
to evaluate his current right foot disability.  The examiner 
is asked to render an opinion as to whether it is at least as 
likely as not (50 percent or greater) that the Veteran's 
current right foot disability is related to an injury in 
service.  




Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide a list of all 
health care providers who have treated and 
evaluated him for his right foot 
disability. Then, all reasonable efforts 
should be made to obtain any medical 
records that document complaints or 
treatment of right foot problems from 1956 
to the present.  

2.  The Veteran should be afforded a 
medical examination to evaluate his right 
foot disability.  The examiner should note 
any functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

Additionally, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's current right foot 
disability is related to his active 
military service.  If the examiner is 
unable to render an opinion without 
resorting to speculation, he or she should 
so state.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


